      Case 3:14-cv-01033-ALB-SMD Document 174 Filed 08/28/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                 EASTERN DIVISION

ALEXANDRIA H. QUINN,                          *
                                              *
Plaintiff,                                    *
                                              *
Vs.                                           *      Case No. 3:14-cv-1033-ALB-SMD
                                              *
CITY OF TUSKEGEE, ALABAMA,                    *
And LEVY KELLY;                               *
                                              *
Defendants.                                   *

                                       STATUS REPORT

       COMES NOW, Defendant City of Tuskegee, Alabama, and states the following in

response to this Court’s inquiry in Doc. 173. The parties state as follows:

1.     The parties request a trial on December 14, 2020.

2.     The parties request the jury be selected from the Northern Division of the Middle District.

3.     Defendant has permission of the Plaintiff’s attorneys to file this document.




                                              /s Rick A. Howard
                                              Rick A. Howard (ASB-9513-W79R)
                                              April W. McKay (ASB-5653-P76W)
                                              Attorneys for Defendant City of Tuskegee


OF COUNSEL:

Holtsford Gilliland Higgins Hitson & Howard, P.C.
Post Office Box 4128
Montgomery, Alabama 36103-4128
Telephone:     (334) 215-8585
Facsimile:     (334) 215-7101
rhoward@hglawpc.com
amckay@hglawpc.com
      Case 3:14-cv-01033-ALB-SMD Document 174 Filed 08/28/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that an exact copy of the foregoing instrument has been served (a)
through the Court’s e-filing system; (b) by placing a copy of same in the United States Mail,
postage prepaid and properly addressed; and/or (c) by personal/firm e-mail to


Barbara H. Agricola
Algert S. Agricola, Jr.
Agricola Law, LLC
127 South 8th Street
Opelika, Alabama 36804

Levy Kelly
160 Stone Park Road, Apt. 2409
Pike Road, Alabama 36064


on this the 28th day of August, 2020.

                                             /s Rick A. Howard
                                             OF COUNSEL
